Citation Nr: 1324519	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  05-28 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which the denied benefits sought on appeal.

The Board remanded the issue on appeal in September 2009, June 2011 and August 2012 for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain another medical opinion.

Pursuant to the Board's August 2012 remand, the RO attempted to contact the Veteran's physician, J. R. N., M.D., to seek clarification on his August 2011 statement and to determine whether there was another outstanding opinion from him, dated in September 2011, as possibly referred to by him in his August 2011 statement and as listed under "Evidence" in the April 2012 Supplemental Statement of the Case (SSOC).  However, upon further review of the claims file, the Board concludes that there is no additional opinion dated in September 2011 from Dr. N.  Rather, the date, "September 23, 2011" shown in the April 2012 SSOC refers to the date that the August 2011 opinion from Dr. N. was received at the AMC, as shown by a date stamp on a Waiver of Regional Office Consideration that the Veteran submitted with a copy of Dr. N.'s August 2011 opinion.  Therefore, the Board concludes that no further action to obtain any additional opinion from Dr. N. is needed in this case.  Moreover, the Board notes that Dr. N. is no longer employed by VA, and so no further clarification of the August 2011 opinion will be sought pursuant to this remand.
Instead, the purpose of this remand is to obtain further information regarding the opinions rendered by VA examiners in this case in March 2010, August 2011, and October 2012.  On remand, the Board will also instruct the RO to obtain updated recent treatment records pertaining to the Veteran's low back.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, if any, from the Miami VAMC from May 1984 to September 1999.  This request is made because there is evidence in the VA treatment records already in the file that the Veteran was seen at the Miami VAMC before September 1999-the date of the earliest records presently in the claims file-and because part of the rationale of VA examiners that current low back conditions are not likely connected to or the result of the low back conditions in service is the absence of documented treatment for a low back condition between the end of service in May 1984 and VA treatment in September 1999.

2.  Obtain all updated treatment records for the Veteran from the Miami, Florida, VA Medical Center, and all associated outpatient clinics, dated from December 2010 to the present.

3.  Obtain an additional medical opinion which addresses the questions outlined below.  (If the examiner believes an examination is needed, schedule the Veteran for one.  However, the Board believes the legal issue in this case is one of the likelihood of a "nexus" or "connection" between the current low back diagnoses and the low back condition(s) and complaints shown in the service treatment records (STRs), and therefore a review of the medical records in this case is sufficient).
The examiner should note that service records show the following:

* Veteran served on active duty from December 1972 to May 1984;
* March 1976 US Army Health Clinic--Veteran with complaints of back pain; 9 days later "back pain improved [with] manipulation"; "heating pad ASA";
* July 1976 US Army Health Clinic-"Back pain-no gross problems seen, good range of motion-Tylenol . . . .";
* November 1977-USAF Hospital-"Subjective:  Backache . . . 2-3 month history of (L-S) low back pains.  P[atien]t describes back pain as sharp and [increased] by bending, stooping, twisting.  Objective:  SLR for LBP-negative bilaterally; limitation of motion-none.  No tenderness L-S area-no redness or swelling.  Assessment:  L-S strain of back.  Plan:  Heat to back, avoid strenuous activity";
* December 1978-USAHC-"low back pain x 3-4 days.  S:  Back pain:  lifting heavy material; radiation (-); aggravating factor: long walking, standing; relieving factor: no.  O:  Chest wall:  tender area interscapula around T3 with paraspinal muscle spasm.  A:  myalgia of upper back";
* January & February 1979-"Follow up for LBP-Exam:  No tenderness with full motion on lumbar spine.  Impression:  Sprain";
* December 1980-Report of Medical Examination showed clinical evaluation of the spine was normal;
* July 1983-"S:  complaints of pain in lower back; no history of trauma or injury; O:  Some increased pain on SLR pain to posterior aspect of thighs.  Sitting on table no pain when raising legs.  No real increase on heel to toe walking.  A:  Muscle strain.  P:  Motrin.  Moist heat."
* September 1983-- Report of Medical History shows Veteran checked "no" for recurrent back pain; Report of Medical Examination showed clinical evaluation of the spine was normal.

After service, the Veteran contends that he continued to have low back pain and that he treated this with over-the-counter medications.  Additional VA treatment records are also being sought pursuant to this remand which may show treatment between May 1984 and September 1999.  

Post-service medical evidence now on file includes the following:

* September 1999-Veteran seen with complaints of low back pain;
* November 1999-Spine Lumbosacral Min 4 Views.  Impression:  Mild degenerative changes;
* June 2000--Spine Lumbosacral Min 4 Views.  Impression:  "Mild degenerative changes of the lumbar spine with osteophyte formations.  There is irregularity of the disc space between T12 and L1 with loss of volume of the anterior aspect of T12."  
* October 2012 VA Back Examination report shows most recent diagnoses of chronic lumbar strain and LS spine DJD and DDD w/NF narrowing, L3-4, L4-5, L5-S1.

Please render opinions on the following matters:

(a)  Is it at least as likely that the complaints of low back pain and assessments of lumbar strain in service were the early symptoms or manifestations of the degenerative changes of the spine shown on imaging study as early as November 1999 and currently diagnosed as they were the manifestations of the diagnosed lumbar strain or some other diagnosis or cause?

(b)  If is more likely that the complaints of low back pain in service were the symptoms or manifestations of episodes of acute lumbar strain than they were early symptoms of degenerative changes of the spine, why is that so?  Why is it more likely that the natural progression of degenerative changes of the spine began after May 1984 than during service?  

(c)  Is it as least as likely that the assessments of "L-S strain of back" in November 1977;. "sprain" of low back in January and February 1979; and muscle strain of low back in July 1983 were the early symptoms or manifestations of the currently diagnosed chronic lumbar strain as they were the symptoms or manifestations of separate episodes of acute lumbar strain?  If they were more likely separate episodes of acute lumbar strain rather than the early manifestations of a chronic lumbar strain, why is this so?  

(d)  The August 2011 and October 2012 VA examiners stated that the Veteran's post-service work as a chef and in the food service industry "add[ed] to the strain on the spinal column" and "more likely . . . resulted in progressive wear and tear changes of the LS spine vertebrae and discs" than any cause or factor in service.  The Veteran also served as a food specialist in service.  Why is more likely that his post-service work resulted in degenerative changes in his spine than it is at least as likely that his work as a food specialist in service from December 1972 to May 1984 also resulted in wear and tear changes of his LS spine?

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

